January 2 Except for the statements of historical fact, this report may contain forward-lookingstatements that involve risks and uncertainties some of which are detailed from time totime in documents filed by the company with the SEC. Those risks and uncertaintiesinclude, but are not limited to: changes in customer demand and response to productsand services offered by the company, including demand by the electrical powergeneration markets, electrical transmission and distribution markets, the industrialmarkets, and the hot dip galvanizing markets; prices and raw material costs, includingzinc and natural gas which are used in the hot dip galvanizing process and steel,aluminum and copper which are used in the electrical and industrial segment; changes inthe economic conditions of the various markets the company serves, foreign anddomestic, customer requested delays of shipments, acquisition opportunities, currencyexchange rates, adequacy of financing, and availability of experienced managementemployees to implement the company's growth strategy, a downturn in market conditionsin any industry relating to the products we sell or the services that we provide; the effectsand duration of continuing economic recession in the U.S. and other markets in which weoperate; and laws and regulations related to environmental matters, including thoseaddressing the risks of global climate change; and other political developments and lawsand regulations.The company can give no assurance that such forward-lookingstatements will prove to be correct.We undertake no obligation to affirm, publicly updateor revise any forward-looking statements, whether as a result of information, futureevents or otherwise. Forward Looking Statement 3 AZZ is a specialty electrical equipmentmanufacturer serving the global marketsof power generation, transmission,distribution and industrial as well as aleading provider of hot dip galvanizingservices to the steel fabrication marketnationwide. Company Overview Total CompanySales By Segment 45% 43% 55% 57% Actual FY2009 $412.4 (in millions) Projected FY2010 $355 to $365 (in millions) Projected FY2011 $310 to $330 (in millions) 51% 49% Galvanizing Electrical and Industrial 4 Total CompanySales By Market Segment Actual FY2009 $412.4 (in millions) Projected FY2010 $355 to $365 (in millions) Projected FY2011 $310 to $330 (in millions) 5 Electrical and Industrial Products 6 Electrical and Industrial Products Projected 2011 $150 to $160 (in millions) 7 Power Generation 8 Power Transmission 9 Power Distribution 10 Industrial / Commercial 11 12 Backlog ($ In Millions) 13 Backlog ($ In Millions) Fiscal2008 Fiscal2009 1stQtr2010 2nd Qtr2010 3rd Qtr2010 BeginningBacklog $120.7 $134.9 $174.8 $150.0 $139.4 Bookings $334.4 $452.3 $70.7 $84.5 $73.9 Shipments $320.2 $412.4 $95.5 $95.2 $81.5 EndingBacklog $134.9 $174.8 $150.0 $139.4 $131.8 Book toShip Ratio 104% 106% 74% 89% 91% Galvanizing Services Application: “After-fabrication”steel corrosion protection Locations:22 facilities in 13 states 15 16 Galvanizing
